Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 7-13 have been amended. Claims 14-20 have been added. Claims 7-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US 2018/0124796 hereafter Noh) in view of Zhang et al. (US 2018/0367277 hereafter Zhang) and further in view of Akkarakaran et al. (US 2018/0091350 hereafter Akkarakaran). 

For claims 7, 12, Noh discloses a terminal apparatus ([0309] terminal receiving PTRS configuration) communicating with a base station apparatus (from base station [0309]), the terminal apparatus comprising: receiving circuitry (Figure 14) configured to receive first information (S3010 Figure 30) configuring uplink transmission a of phase tracking reference signal (PTRS) ([0309] PTRS configuration from base station for UE), second information ([0309] include density information) configuring time density of PTRS (S3030 Figure 30 allocated per 1, 2, 4 symbol densities [0309]); 
	third information configuring frequency density of the PTRS ([0311] allocate according to frequency density PTRS configuration), 
	 and transmitting circuitry (Figure 14) configured to transmit the PTRS based on the first information, the second information and third information ([0313] allocate PTRS and transmit), 
Noh does not explicitly teach DCI with PTRS configuration information and does not explicitly teach a correspondence between MCS and PTRS time density.

However, Zhang in the same field of allocating a PTRS reference signal teaches a downlink control information (DCI) ([0009] used to indicate PTRS-related configurations) including a modulation and coding scheme (MCS) for physical uplink shared channel (PUSCH) ([0091] under certain MCS conditions map PTRS e.g. MCS Index greater than a threshold [table 2, 0092]) and transmitting circuitry (830 Figure 8 transceiver) configured to transmit the PUSCH (table 2), a demodulation reference signal (DMRS) and the PTRS ([0008]), wherein the time density of PTRS configured by the second information ([0309 Noh]) is determined based on the MCS ([0018] correspondence between the MCS and a PTRS time domain density);
	the frequency density of the PTRS ([0021] PTRS frequency domain density) configured by the third information ([0311 Noh])  is determined based on a number of resource blocks (mapped every several subcarriers per PTRS [0021]) scheduled for the terminal apparatus;
	the PTRS is not transmitted by the transmitting circuitry (transmit maps no PTRS [0092]) in a case that a condition (MCS is less than a threshold M0 [0092])  associated with the number of resource blocks scheduled for the terminal apparatus is satisfied; ([0135] correspondence between the MCS and quantity of subcarriers or resource blocks)
	an antenna port used for transmission of the PTRS is the same as at least one of antenna ports used for transmission of the DMRS ([0008] same antenna port is used for the PTRS and the DMRS in uplink). 
It would have been obvious to adopt Zhang’s teachings for PTRS reference signal configuration [abstract].

Akkarakaran, in the same field of PTRS reference signal design, further elaborates on a condition (lower MCS [0092 Zhang]) associated with the number of resource blocks scheduled for the terminal apparatus ([0089] MCS is directly proportional to number of OFDM symbols in a subframe). 
It would have been obvious for one of ordinary skill in the art that a lower MCS would not provide sufficient resource blocks to insert a PTRS reference signal as taught by Zhang [0092]. 
Page 4 of 8Attorney Docket No.: US77996
For claims 11, 13, Noh discloses a base station apparatus (Figure 31) communicating with one or more terminal apparatuses, the base station apparatus comprising: transmitting circuitry (3210 Figure 32 transceiver) configured to transmit first information (S3110 Figure 31) configuring transmission of phase tracking reference signal (PTRS) ([0315] PTRS configuration), second information configuring time density of PTRS ([0315] allocated per 1, 2, 4 symbol densities) and receiving circuitry (3210 Figure 32 transceiver) configured to receive the PTRS (S3120 Figure 31) based on the first information and the second information (S3110 Figure 31).
Noh does not explicitly teach DCI with PTRS configuration information and does not explicitly teach a correspondence between MCS and PTRS time density.
However, Zhang teaches and downlink control information (DCI) ([0009]) including a modulation and coding scheme (MCS) for physical uplink shared channel (PUSCH) ([0091] under certain MCS conditions map PTRS e.g. MCS Index greater than a threshold [table 2, 0092]; and receiving circuitry (934 Figure 9) configured to receive the PUSCH (table 2) , a demodulation reference signal (DMRS) and the PTRS ([0008]), wherein the time density of PTRS configured by the second information ([0309 Noh])  is determined based on the MCS ([0018] correspondence between the MCS and a PTRS , an antenna port used for transmission of the PTRS is the same as at least one of antenna ports used for transmission of the DMRS (plurality of ports for the DMRS correspond to a same PTRS port in downlink [0008]).
It would have been obvious to adopt Zhang’s teachings for PTRS reference signal configuration [abstract].
Page 4 of 8Attorney Docket No.: US77996
For claim 9, 15,  Zhang [0092] discloses wherein the transmitting circuitry is further configured not to transmit the PTRS (transmit maps no PTRS [0092]) in a case that a predefined rule based on the MCS is satisfied (when the MCS is less than a threshold M0 [0092]). 

Zhang discloses a correspondence between MCS and PTRS density, but does not teach further.
However, Akkarakaran, in the same field of PTRS reference signal design teaches:
For claim 8, 14, 17, 19, the time density of PTRS is determined based on a function of the MCS ([0089] PTRS time density is directly proportional to MCS).
For claim 10, 16, 18, 20, the time density is set to be higher as the MCS is larger ([0089] the higher MCS, the higher the PTRS time density).
It would have been obvious to one of ordinary skill in the art to adopt Akkarakaran’s teachings to benefit from techniques that enable coherent scheduling of reference signals to improve efficiency.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner would like to draw attention to the correspondence between  
	1) the MCS (modulation and coding scheme) that is directly proportional to the number of OFDM symbols in a subframe taught by Akkarakaran [0089] and 
	2) Zhang’s teaching of a condition  (MCS lower than threshold M0 [0092]) that would imply a low number of resource blocks. 
Examiner suggest elaborating further on conditions to differentiate from Zhang.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415